            CASE 0:20-cv-02249-SRN-BRT Doc. 6 Filed 12/29/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



Maurice Cairo Melancon,                                  Civ. No. 20-2249 (SRN/BRT)
                            Petitioner,

       v.                                                             ORDER

State of Minnesota,
                            Respondent.


Maurice C. Melancon, OID #255803, MCF-Stillwater, 970 Pickett St. North, Bayport,
MN 55003, Petitioner pro se.

Jonathan P. Schmidt, Hennepin County Government Center, 300 South 6th Street, Ste C-
2000, Minneapolis, MN 55487 and Matthew Frank, Minnesota Attorney General's Office
- Ste 1800, 445 Minnesota Street, St Paul, MN 55101-2134, for the State of Minnesota.


       Based upon the Report and Recommendation of United States Magistrate Judge

Becky R. Thorson dated December 11, 2020 [Doc. No. 5], and after an independent review

of the files, records and proceedings in the above-entitled matter,

   IT IS HEREBY ORDERED that:

   1. The motion of Maurice Cairo Melancon [Doc. No. 1] is DENIED without prejudice;

   2. This action is DISMISSED; and

   3. Petitioner’s Application to Proceed in forma pauperis, [Doc. No. 2], is DENIED as

       moot.

   4. The Clerk’s Office is directed to send Mr. Melancon a copy of the Court’s standard

       template for Section 2254 Habeas Actions.
       CASE 0:20-cv-02249-SRN-BRT Doc. 6 Filed 12/29/20 Page 2 of 2




                                       BY THE COURT:

DATED: December 29, 2020               s/Susan Richard Nelson
                                       SUSAN RICHARD NELSON
                                       United States District Judge
